Title: To Thomas Jefferson from David Campbell, 12 February 1802
From: Campbell, David
To: Jefferson, Thomas


          
            Campbella State of Tennessee Feby. 12th. 1802
          
          I discover that in the Disposition of the Federal Troops, who are to be continued in service, a certain number are alloted for the Garrison at South West point.
          Doctor Thomas I. Vandyke acts as physician to the Troops that are now stationed there; permit me to recommend him as a proper person to be continued in that appointment. He is a Gentleman of very amiable manners, well versed in the differrent branches of Science & Literature, and a skilful physician.
          I am peculiarly happy to find that your administration meets with the highest approbation of the great bulk of the Citizens of this State. My sincere & fervent desire is, that you may live long to steer the Vessel of these great confederated Republics safe, through the Stormy Ocean of mens passions and Interests.
          
          My Son Jefferson is yet my only male child; he is now twelve years old; a fine genius, and in truth a beautiful boy. To what Accademy would it be most proper to send him, or ought I to continue him longer at a private School in this State. If you can find as much leisure from your Official Duties, I pray you inform me on this Subject.
          My attachment to your person and interest, inspires me with a confidence that you will receive this private correspondence with Complacency.
          I am with the most sincere Sentiments of invariable Friendship Your Obt. Servt.
          
            David Campbell
          
        